Grant, C. J.
(after stating the facts). The claim of Mr. Boer, the furniture dealer, clearly is not within the statute. If there is any liability at all under the statute after the recovery of the patient it is for property destroyed to prevent the spread of the disease. It creates no liability on the part of the county to a merchant who furnishes new goods to take the place of the old ones destroyed. Mr. Boer, therefore, has no claim. The claim *507of Mr. Baar is different. The protection to the public in fumigating with formaldehyde was necessary in order to prevent the spread of disease by destroying its germs. Without such precaution people visiting the occupants of the house afterwards would be exposed to danger. So would the occupants, and the occupants in going among the public would be in danger of spreading the disease.
An examination of the record in Elliott v. Board of Sup’rs of Kalkaska Co., 58 Mich. 452, discloses the fact that the articles there destroyed, for which the respondents were held liable, were the nurse’s wearing apparel used by him while nursing in the pesthouse. This was for the protection of the public. The fumigation in this case was as essential for the protection of the public as was the destruction of the clothing in that. We therefore think this case is ruled by that, and that the claim of Mr. Baar should have been allowed at such sum as the board should deem reasonable.
The writ will issue.
Blair, Montgomery, Ostrander, and Hooker, JJ., concurred.